Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 01/27/2022 , AFCP2.0 and further search, Claims 1, 2, 4-6, 8, 9, 11, 12, 14-16, 18 and 19 are allowed over prior art.
	The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the first key as well as the second key and the first protocol stack as well as the second protocol stack are concurrently used, and time for processing the first data packet sent to the receiver by using the first key through the first protocol stack and time for processing the second data packet sent to the receiver by using the second key through the second protocol stack at least partially overlap, wherein the method further comprises: receiving or sending a first message, wherein the first message is configured to trigger processing the second data packet by using the second key through the second protocol stack.
	Prior art teaches use dual-connectivity handover, disclosed techniques may facilitate synchronization of a security configuration switch. In some embodiments, the base station and/or mobile device determine activation sequence numbers for the security configuration switch and methods and systems in which a UE can establish and maintain a data connection to a plurality of Radio Access Nodes for the creation of redundant data links.
	However, the prior art fails to teach the claimed limitation wherein the first key as well as the second key and the first protocol stack as well as the second protocol stack are concurrently used, and time for processing the first data packet sent to the receiver by using the first key through the first protocol stack and time for processing the second data packet sent to the receiver by using the second key through the second protocol stack at least partially overlap, wherein the method further comprises: receiving or sending a first message, wherein the first message is configured to trigger processing the second data packet by using the second key through the second protocol stack. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1 and 11 is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647